JOHNSON, Judge
(concurring specially)-
I concur in the opinion of the court without qualification. I write separately to add two comments concerning the interplay between the inherent judicial authority to expunge criminal records and the expungement statute.
First, there is a common perception that if criminal records possessed by executive-branch offices cannot be expunged pursuant to a district court’s inherent judicial authority, records of that type never can be expunged. In chapter 609A of the Minnesota Statutes, however, the legislature has set forth a detailed statutory scheme for the expungement of certain criminal records, including records possessed by executive-branch offices. The statute provides both the grounds for ex-pungement, Minn.Stat. § 609A.02 (2008), and the procedures by which courts should consider expungement petitions, Minn. Stat. § 609A.03 (2008). The statutory ex-pungement scheme expressly contemplates a remedy that is broad enough to reach records possessed by the executive branch. See Minn.Stat. § 609A.03, subd. 3(b) (requiring notice to prosecutorial office); id., subd.'8 (requiring distribution of expungement order to “each agency and jurisdiction whose records are affected”). A person wishing to have criminal records expunged may believe that the expungement statute is inadequate because it applies to only certain types of cases. See Minn.Stat. § 609A.02, subds. 2, 3. The limited scope of the expungement statute reflects a policy decision by the lawmaking branches of our government — the legislature and the governor — that criminal records possessed by the executive branch should be expunged by court order only in certain circumstances. Nonetheless, the expungement statute is a means of expunging records possessed by executive-branch offices without doing violence to the principle of separation of powers.
Second, the manner in which district courts typically exercise their inherent judicial authority to expunge criminal records possessed by the executive branch appears to be inconsistent with the conditions originally placed on that authority. When the supreme court conceived of that authority, it stated that “courts must proceed cautiously in exercising that authority in order to respect the equally unique authority of the executive and legislative branches of government over their constitutionally authorized functions.” State v. C.A., 304 N.W.2d 353, 359 (Minn.1981). More specifically, the supreme court stated that even though the inherent judicial authority may not be “controlled by legislative expression of public policy pertaining to access to governmental records, the exercise of inherent authority must be delineated in such a way as to accommodate those policies where appropriate.” Id. It appears, however, that when district courts consider expungement requests *770pursuant to their inherent judicial authority, they do not abide by the legislature’s expressed policies concerning the procedural requirements for expungement. For example, the statute requires an expungement petition to address nine specified factors. Minn.Stat. § 609A.03, subd. 2. The statute confers on the victim of a criminal offense. a right to notice of the expungement petition and a right to submit an oral or written statement to the district court. Minn.Stat. § 609A.03, subd. 4. And the statute imposes on the petitioner a clear- and-convincing burden of proof. Minn. Stat. § 609A.03, subd. 5. Whenever a district court exercises its inherent judicial authority to expunge criminal records possessed by executive-branch offices in situations not described in section 609A.02 without observing the safeguards of section 609A.03, the district court inevitably undermines the policy decisions of the legislature and thereby exacerbates concerns related to the separation of powers.
This case illustrates the unsettled state of the law concerning the inherent judicial authority to expunge criminal records possessed by the executive branch. As the supreme court has recognized, this court has applied supreme court precedent in inconsistent ways. See, e.g., State v. S.L.H., 755 N.W.2d 271, 274-75 n. 3 (Minn.2008) (citing cases). The supreme court’s most recent decision reiterates prior statements on the subject but does not answer all questions about the scope of the inherent judicial authority. Compare id. at 275-79 (opinion of the court) with id. at 280-82 (concurring opinion). As a result, a district court judge understandably may find it difficult to identify the applicable law. In this case, however, the district court identified the applicable law but chose to disregard it. The district court’s approach in this case is not an isolated incident; expungement petitions fairly often elicit such a reaction; redemption is a powerful theme in our culture. But separation of powers is a fundamental concept informing the structure of our government. It is not an easy task to formulate a rule of law that accommodates both considerations. Meanwhile, the law and the practice concerning the inherent judicial authority to expunge criminal records possessed by the executive branch fall far short of the ideal of “stability, order, and predictability.” See Fleeger v. Wyeth, 771 N.W.2d 524, 529 (Minn.2009).